


Exhibit 10.1




Description of Awards under Executive Bonus Plan and
Omnibus Incentive Plan for 2012


Markel Corporation (the “Company”) has an incentive compensation program for
executive officers that generally consists of two elements-cash incentive
compensation paid under the Executive Bonus Plan and restricted stock units
issued under the Omnibus Incentive Plan. All executive officers (Alan I.
Kirshner, Anthony F. Markel, Steven A. Markel, Thomas S. Gayner, Richard R.
Whitt, III, Gerard Albanese, Jr., Britton L. Glisson, F. Michael Crowley and
Anne G. Waleski) participate in the Executive Bonus Plan. All executive
officers, except for Alan I. Kirshner, Anthony F. Markel and Steven A. Markel,
participate in the Omnibus Incentive Plan.
Awards are subject to the achievement of pre-established performance goals and
are administered to comply with the requirements of Section 162(m) of the
Internal Revenue Code. Performance goals for 2012 relate to growth in book value
and, in the case of Mr. Albanese, also include underwriting combined ratio and
revenue growth. For all executive officers other than Mr. Crowley, the
measurement period for the growth in book value goal is five years; for Mr.
Crowley, it is four years.
The Compensation Committee of the Company's Board of Directors sets the amounts
payable under each performance award. The employee receives the appropriate
payment at the end of the performance period if the performance goals and other
terms and conditions of the award are met. Awards under the Executive Bonus Plan
are payable in cash and under the Omnibus Incentive Plan, in restricted stock
units. Any performance award must be made before the 90th day of the period for
which the performance award relates and before the completion of 25% of such
period.
Growth in book value targets are similar to prior years, except that if compound
annual growth in book value falls within the 6-10% range, there is a potential
payout equal to 40% of base salary. If performance falls within that range, the
Committee is expected to use discretion to determine whether the awards should
be reduced. Underwriting-based targets are based on a grid measuring
underwriting performance and revenue growth for the business operations for
which the executive officer has direct responsibility, modified by the overall
corporate combined ratio.




